DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to an abstract (e.g., mental steps) without significantly more.  For instance, claim 1 recites:
“A method, comprising: receiving, with a controller, at least one signal from a  communication device associated with a first equipment, the signal including: location information indicating a position of the along a travel path the first equipment is assigned to traverse, wherein the travel path extends between a source location to a destination location; a capacity indicator of the first equipment, and an estimated volume of a material assigned to the first equipment based on the capacity indicator of the first equipment ; and defining, with the controller, a degree of completion of an assignment based on the location information.”

 	Claims 9 and 16 were analyzed and rejected for the same reasons as claim 1.  Claims 2 – 8, 10 – 15 and 17 – 20 are rejected as a result of their dependency to claims 1, 9 and 16 respectively. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 3 and 6 - 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marsolek (Pub. No.: US 2017/0205814 A1).
Regarding claim 1, Marsolek discloses a method, comprising: 
  	receiving, with a controller (82a, FIG. 2), at least one signal from a communication device associated with a first equipment (controller 82a receives inputs from each component of control system 52a, process the data and generate output signals based on the inputs ¶ 35), the signal including: 
 	location information indicating a position of the along a travel path the first equipment is assigned to traverse, wherein the travel path extends between a source location to a destination location (indicates whether and to what extent first transport vehicle 164 will or will not arrive at a destination at a target time of arrival ¶ 102 and see 138, FIG. 2 where there’s a time to paver for first vehicle); 
 	a capacity indicator of the first equipment, and an estimated volume of a material  assigned to the first equipment based on the capacity indicator of the first equipment (Truck capacity, FIG. 7 and ¶¶ 81, 105); and   
 	defining, with the controller, a degree of completion of an assignment based on the location information (production rate/time available for completing, ¶ 83).

Regarding claim 2, Marsolek discloses the method, wherein defining, with the controller, the degree of completion of the material transport based on the location information comprises: identifying the presence of the first equipment within a first area within the source location as an instance of a loading of the material into the first equipment; identifying the presence of the first equipment along the travel path as an instance of a transport of the material; and identifying the presence of the first equipment within a second area within the destination location as an instance of a dumping of the material by the first equipment (Ticket number with material volume ¶ 106).

Regarding claim 3, Marsolek discloses the method, wherein: the signal includes a unique identifier of the first equipment, and the unique identifier is associated with at least one of an operator of the first equipment, an entity hauling the material, an entity for whom the material is being hauled, and a project for which the material is being provided (86, FIG. 7).

Regarding claim 6, Marsolek discloses the method, further including defining a progress of a material hauling task assigned to the first equipment based on the degree of completion of the material transport and the position information, the material hauling task including at least one hauling instance of the material (¶ 83).

Regarding claim 7, Marsolek discloses the method, wherein: the first area is defined by a first geofence at a loading station of the source location; and the second area is defined by a 

Regarding claim 8, Marsolek discloses the method, further including: determining a sensed volume of the material loaded into the first equipment using a sensor associated with the first equipment; and generating a ticket identifying the sensed volume; and billing at least one of an operator of the first equipment, an entity hauling the material, and an entity for whom the material is hauled based on the ticket (¶ 29).

Regarding claim 9, Marsolek discloses a system, comprising: 
 	a controller (82a, FIG. 2); 
 	a network configured to transmit signals between a communication device associated with a hauling machine and the controller (FIGS. 2 and 7), wherein the controller is configured to: 
 	receive, with the controller, at least one signal from the communication device (controller 82a receives inputs from each component of control system 52a, process the data and generate output signals based on the inputs ¶ 35), the signal including: 
 	position information indicating a position of the hauling machine along a travel path the hauling machine is assigned to traverse extending between a material transfer site to a dump site (¶¶ 4, 17 and FIG. 7 depicting trucks delivering asphalt to locations); and  		
 	an estimated volume of a material loaded into the hauling machine based on a payload capacity of the hauling machine (Contents and Capacity of Truck, FIG. 8); and 


Regarding claim 10, Marsolek discloses the system, wherein the signal further includes:  
 	a unique identifier of the hauling machine, wherein the unique identifier is associated with at least one of an operator of the hauling machine, an entity hauling the material, an entity for whom the material is being hauled, and a project for which the material is being provided (160, 162; FIG. 9).

Regarding claim 11, Marsolek discloses the system, wherein the controller is further configured to:
 	generate a ticket based on the unique identifier and the estimated volume of the material loaded into the hauling machine; and
 	generate an invoice associated with at least one of the operator of the hauling machine, the entity hauling the material, the entity for whom the material is being hauled, and the project for which the material is being provided based on the ticket (¶ 106).

Regarding claim 12, Marsolek discloses the system, wherein defining, with the controller, the degree of completion of the material transport based on the position information comprises:
 	identifying the presence of the hauling machine within a first area within the material transfer site as an instance of a loading of material into the hauling machine (FIG. 7);

 	identifying the presence of the hauling machine within a second area within the dump site as a material dumping instance (FIG. 9).

Regarding claim 13, Marsolek discloses the system, wherein the first area is defined by a first geofence at a loading station of the material transfer site; and the second area is defined by a second geofence located at the dump site (Paver area 1 and Paver area 2, FIG. 7).
 
Regarding claim 14, Marsolek discloses the system, wherein the degree of completion of the material transport is defined by identification by the controller of the hauling machine being present in at least one of the first geofence, the travel path, and the second geofence (¶ 83).

Regarding claim 15, Marsolek discloses the system, further including a user interface communicatively coupled to the controller, the controller further configured to instruct the user interface to display the degree of completion (FIGS. 4-10).

Regarding claim 16, Marsolek discloses a method, comprising:
 	receiving, with a controller, at least one signal from a communication device associated with a hauling machine moving along a travel path assigned to the hauling machine to traverse (controller 82a receives inputs from each component of control system 52a, process the data 
 	generating, with the controller, a ticket identifying a purchaser of the estimated volume of the material (Ticket number with material volume ¶ 106).

Regarding claim 17, Marsolek discloses the method, further including:
 	identifying, with the controller, a presence of the hauling machine along the travel path as a degree of completion of a material transport; and
 	instruct, with the controller, a user interface communicatively coupled the controller to display the degree of completion (production rate/time available for completing, ¶ 83).

Regarding claim 18, Marsolek discloses the method, further including:
 	with the controller, identifying within the signal a unique identifier of the hauling machine, the unique identifier identifying at least one of an entity associated with an operator of the hauling machine, an entity hauling the material, an entity for whom the material is being hauled, and a project for which the material is being provided; and
 	with the controller, generating an invoice directed to the entity for at least one of a cost of the material and a cost of a hauling of the material based on the unique identifier (Truck number, FIG. 8 and Truck ID 160, FIG. 10).
Regarding claim 19, Marsolek discloses the method, further including:
 	with a sensor associated with the hauling machine, detecting a sensed volume of the material loaded into the hauling machine (72a, FIG. 2 and ¶ 29),
 	wherein generating the ticket identifying the purchaser of the estimated volume of the material further includes regenerating the ticket based on the sensed volume of the material detected by the sensor (¶ 106).

Regarding claim 20, Marsolek discloses the method, wherein: the first area is defined by a first geofence at a loading station of the material transfer site; and the second area is defined by a second geofence located at the dump site (Paver 1 are and Paver 2 area, FIG. 7). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Marsolek (Pub. No.: US 2017/0205814 A1) as applied to claim 3 above, and further in view of Irvin (Pub. No.: US 2005/0209869 A1).
Regarding claim 4, Marsolek is silent to the method, further including, with the controller, generate an invoice including an indication of at least one of a cost of the material and a cost of a hauling of the material based on the unique identifier.
 	Irvin teaches a system and method for management of customer pick up/backhaul programs between buyers and sellers where an invoice comprising shipping volume and actual costs of load volumes that are delivered (See Table 1).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the material analysis based on a unique identifier taught by Marsolek to generate an invoice including an indication of at least one of a cost of the material and a cost of a hauling of the material based on the unique identifier as taught by Irvin to enhance speed, flexibility and efficiency of delivering goods (¶¶ 4-5).  
Regarding claim 5, Marsolek discloses the method of claim 4, including, with the controller, generating a ticket, the ticket identifying at least one of the operator of the first equipment, the entity hauling the material, the entity for whom the material is being hauled, the project for which the material is being provided, and an estimated volume of the material loaded into the first equipment based on the capacity indicator of the first equipment (¶ 106).














Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J LEE whose telephone number is (571)272-9727. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 



/TYLER J LEE/Primary Examiner, Art Unit 3663